 



EXHIBIT 10

Dated                    2005

(1) JAMES ELPHINSTONE REED, NEIL ARTHUR PURSELL,
ADRIAN JOHN SUMNALL AND NEIL PROCTOR
(together, the holders of the entire issued
share capital of Ace Telecom Limited)

and

(2) TRICELL INC

SALE AGREEMENT

Relating to the sale and purchase of the entire issued
Share capital of Ace Telecom Limited to Tricell Inc

4



--------------------------------------------------------------------------------



 



SHARE SALE AGREEMENT

THIS AGREEMENT is made the                                               
                       2005
BETWEEN:-



(1)   James Elphinstone Reed, Neil Arthur Pursell, Adrian John Sumnall and Neil
Proctor (The holders of the entire issued share capital of ACE TELECOM LIMITED
(Registered No. ................ ) whose registered office is at 33 Lawton
Street Congleton (“the Vendors”)



(2)   TRICELL INC whose registered office is ................ (Company Number
............) (“the Purchaser”)



(3)   ACE TELECOM LIMITED (Registered No. ................ ) whose registered
office is at 33 Lawton Street Congleton (“the Company”)

Background



A   The Vendors are the registered holders and beneficial owner of 4 fully paid
up ordinary shares of £1 each in the capital of Ace Telecom Limited, being the
entire issued share capital



B   The Vendors desire to sell the Sale Shares (hereinafter defined) and the
Purchaser desire to buy the same on the terms hereinafter appearing



1.   Definitions and Interpretation   1.1   In this Agreement:

         
 
  “the Company”   means Ace Telecom Limited

5



--------------------------------------------------------------------------------



 



         
 
  “Completion”   means the completion of the sale and purchase in accordance
with clause 3  
 
  “Completion Date”   means the date of this Agreement  
 
  “Purchase Price”   one million common shares in Tricell Inc, restricted for
two years. The shares to registered before the restriction period expires  
 
  “Sale Shares”   means four £1 ordinary shares in the capital of the Company
which are owned legally and beneficially by the Vendors and are the entire
issued share capital of the Company



1.2   Reference in this Agreement to any statutory provision shall include
reference to any statutory modification or re-enactment thereof for the time
being in force and any statutory instruments or order made pursuant thereto.



1.3   Where the context permits the singular shall include the plural and vice
versa and the masculine shall include the feminine



1.4   The heading of clauses in this Agreement are for convenience of reference
only and shall be disregarded in the interpretation of this agreement.



1.5   This Agreement shall be construed and interpreted in all respects in
accordance with the Law of England and to the exclusive jurisdiction of which
the parties hereto agree to submit.



1.6   Any statement in Schedule 1 (Warranties) which is qualified as being made
“so far as the Vendors are aware” or “to the best of the knowledge information
and belief of the Directors” or any similar expression has been so qualified
after due and careful enquiries by the Vendors as are reasonable in the
circumstances

6



--------------------------------------------------------------------------------



 



OPERATIVE PROVISIONS



2.   Sale of Shares   2.1   The Vendors hereby sell with full title guarantee
and the Purchaser hereby purchases, free from all liens, charges and
encumbrances and together with all benefits and rights now or hereafter
attaching thereto the Sale Shares.



3   Completion and Consideration

Completion of the purchase of the Sale Shares shall take place on the Completion
Date when:



3.1   the Vendors shall deliver to the Purchaser a stock transfer form
sufficient in every respect to transfer to the Purchasers the legal title to the
Sale Shares together with appropriate share certificates



3.2   as Consideration for the sale of the Sale Shares and the promises
contained herein given by the Vendors, the Purchaser shall issue 1,000,000 two
year restricted shares in Tricell inc to the Vendors, by way of issuance of
250,000 to each Vendor



3.3   the Vendors will each individually enter into employment contracts with
Ace Telecom Trading Limited the terms of which are embodied in a separate
contract



3.4   should the vendors, or any one of the vendors, cease employment with the
company, during the first year from the Completion Date, the vendors, or any one
of the vendors will return to Tricell Inc the purchase shares on a pro rata
basis.

7



--------------------------------------------------------------------------------



 



4   Vendors Undertakings



4.1   With effect from the Completion the Vendors shall for so long as it
remains the holder of any Sale Shares hold them as a bare trustee for the
Purchaser.   5   Warranties and Tax Covenant   5.1   In consideration of the
Purchaser entering into this Agreement and subject to the provisions of clause 6
below the Vendors warrants to the Purchaser the terms set out in Schedule 1
hereto (“the Warranties”)   5.2   The Vendors covenants with the Purchaser in
the terms of the Tax Covenant (“the Tax Covenant”) as set out in Schedule 2
which shall take effect from Completion.   6   Limitation of Liability   6.1  
The liability of the Vendors in respect of any breach of the Warranties shall be
limited as follows:   6.1.1   The aggregate maximum liability of the Vendors in
respect of all and any claims under the Warranties shall in no event exceed the
one million shares paid by the purchaser   6.1.2   Each Vendor shall only be
liable to the Purchaser to a maximum of 250,000 shares   6.1.3   The liability
of the Vendors in respect of the Warranties shall cease on 30th June 2006   6.2
  No claim under the Warranties shall be deemed to have been made unless notice
of such claim was made in writing to the Vendors specifying in reasonable detail
the event of default to which the claim relates and the nature of the breach and
the amount claimed   6.3   If the Purchaser and the Company or either of them
are entitled to make a claim in respect of any act, event or default both under
the Warranties and under the Tax Covenant the claim shall first be made under
the Warranties and any amount payable to the Purchaser or the Company under the
Tax Covenant shall be reduced to the extent of the claim.   6.4   The Purchaser
shall provide to the Vendors and its professional advisors reasonable access to
the Company’s premises and personnel and to any relevant assets documents and
records within their power possession or control for the purposes of
investigating the subject matter of any Warranty Claim and enabling the Vendors
to take such action as referred to in the next clause below and shall allow the
Vendors and its advisors acting reasonably to take copies of any relevant
documents or records

8



--------------------------------------------------------------------------------



 



6.5   The Purchaser shall allow the Vendors (using professional advisors
nominated by the Vendors) acting fairly and reasonably to take such action and
institute and conduct such proceedings on behalf of the Company and or the
Purchaser as the Vendors may request to dispute resist appeal compromise defend
remedy or mitigate the subject matter of any claim under the Warranties and the
Vendors shall fully indemnify the Purchaser and the Company against all costs
and expenses incurred as a result of any action taken by the Vendors pursuant to
this clause   6.6   The Purchaser shall not admit liability in respect of or
compromise or settle the subject-matter of any claim under the Warranties
without the prior written consent of the Vendors (such consent not to be
unreasonably refused or withheld)   7   Non Competition   7.1   For the purpose
of assuring to the Purchaser the full benefit of the business and goodwill of
the Company each of the Vendors undertakes by way of further consideration for
the obligations of the Purchaser under this Agreement as separate and
independent agreements that he/she will not:   7.1.1   compete with the business
so long as employed by Ace Telecom Trading Limited and for a period of six
months thereafter   7.1.2   at any time after Completion disclose to any person,
or himself use for any purpose, and shall use his best endeavours to prevent the
publication or disclosure of, any information concerning the business, accounts
or finances of the Company or any of its clients’ or customers’ transactions or
affairs, which may, or may have, come to his knowledge;   7.1.3   act so as to
compete with the Business solicit business from or canvass any Customer or
Prospective Customer in respect of the Business;   7.1.4   act so as to compete
with the Business accept orders from, act for or have any business dealings
with, any Customer or Prospective Customer in respect of the Business;

9



--------------------------------------------------------------------------------



 



7.1.5   act to solicit or induce or endeavour to solicit or induce a an Employee
to cease working for or providing services to the Business, whether or not any
such person would thereby commit a breach of contract;



7.1.6   act to solicit or induce or endeavour to solicit or induce any Supplier
to cease to deal with the Business nor interfere in any way with any
relationship between a Supplier and the Business or the Purchaser; and

IN WITNESS whereof the Vendors has caused this document to be signed as a deed
and the Purchasers and the Directors have signed it as a deed the day and year
first before referred to

10



--------------------------------------------------------------------------------



 



SCHEDULE 1

The Warranties



1   Corporate matters   1.1   The Sale Shares constitute the whole of the issued
and allotted share capital of the Company.   1.2   The Company has one
subsidiary Ace Telecom Trading Ltd which is the trading company   1.3   There
are no agreements or arrangements in force, other than this agreement, which
grant to any person the right to call for the issue, allotment or transfer of
any share or loan capital of the Company.   1.4   The register of members and
other statutory books of the Company have been properly kept and contain an
accurate and complete record of the matters with which they should deal; and no
notice or allegation, that any of them is incorrect or should be rectified, has
been received.   1.5   All returns, particulars, resolutions and documents
required to be filed with the Registrar of Companies in respect of the Company
have been duly filed and were correct.   2   Accounting matters   2.1   The Last
Accounts:



  2.1.1   give a true and fair view of the assets, liabilities (including
contingent, unquantified or disputed liabilities) and commitments of the Company
at the date of the Last Accounts and its profits for the financial period ended
on that date;



  2.1.2   fairly reflect the financial position of the Company as at their date.

11



--------------------------------------------------------------------------------



 



2.3   All the accounts, books, ledgers, financial and other records, of
whatsoever kind, of the Company are in its possession and give a true and fair
view of its financial position.   3   Financial matters   3.1   The Company had
no capital commitments outstanding at the Last Accounts Date and the Company has
not, since then, incurred or agreed to incur any capital expenditure. The
company has agreed to dispose of its freehold property.   3.2   The Company has
not, since the Last Accounts Date, repaid, or become liable to repay, any
indebtedness in advance of its stated maturity.   3.3   There are no liabilities
(including contingent liabilities) which are outstanding on the part of the
Company other than those incurred in the normal course of trading, since the
Last Accounts Date.   3.4   So far as the Directors are aware the amounts now
due from debtors will be recoverable in full in the normal course of business  
3.5   The Company has, since the Last Accounts Date, paid its creditors in the
normal course of business   3.6   No guarantee, or agreement for indemnity or
for suretyship given by the Company is outstanding.   4   Taxation matters   4.1
  All returns, computations and payments which should be, or should have been,
made by the Company for any taxation purpose have been made within the requisite
periods and are up-to-date, correct and on a proper basis   4.2   The Company
has duly deducted and accounted for all amounts which it has been obliged to
deduct in respect of taxation and, in particular, has properly operated the PAYE

12



--------------------------------------------------------------------------------



 



    system, by deducting tax, as required by law, from all payments made, or
treated as made, to its employees or former employees, and accounting to the
Inland Revenue for all tax so deducted and for all tax chargeable on benefits
provided for its employees or former employees.   4.3   The Company is not, nor
will it become, liable to pay, or make reimbursement or indemnity in respect of,
any taxation (or amounts corresponding thereto) in consequence of the failure by
any other person to discharge that taxation within any specified period or
otherwise, where such taxation relates to a profit, income or gain, transaction,
event, omission or circumstance arising, occurring or deemed to arise or occur
(whether wholly or partly) on or prior to the date of this agreement.   4.4  
The Company has not, since the Last Accounts Date, other than in the ordinary
course of its business incurred or is, or has become, liable to incur after that
Date expenditure which will not be wholly deductible in computing its taxable
profits   4.5   The Company has duly registered and is a taxable person for the
purposes of value added tax and has not applied for treatment or is not treated
as a member of a group   4.6   The last audited accounts filed at Companies
House made full provision or reserve for all Taxation (including deferred
Taxation) which is liable to be or could be assessed on the Company, or for
which it may be accountable, in respect of the period ended on June 30th 2004.
Within those accounts a directors remuneration scheme was included within and
the vendors warranty to the purchaser in this matter is limited to returning to
the purchaser the shares issued to them in consideration to sale of the company,
in accordance with clause 3.2   5   Trading matters   5.1   Since the Last
Accounts Date the business of the Company has been continued in the ordinary and
normal course, and the trading performance of the Company has been made

13



--------------------------------------------------------------------------------



 



    known to the Shareholders of the Purchaser for each of the following months
via the published Management Accounts   5.2   The Company is not, nor has it
agreed to become, a member of any joint venture, consortium, partnership or
other unincorporated association.   5.3   The Company is not engaged in any
litigation or arbitration proceedings, as plaintiff or defendant; so far as the
Directors are aware there are no proceedings pending or threatened, either by or
against the Company; and so far as the Directors are aware there are no
circumstances which are likely to give rise to any litigation or arbitration.  
5.4   There is no dispute with any revenue or other official department in the
United Kingdom or elsewhere, in relation to the affairs of the Company, and
there are no facts so far as the Directors are aware which may give rise to any
dispute.   5.5   There are no claims pending or threatened, or so far as the
Directors are aware capable of arising, against the Company, by an employee or
workman or third party, in respect of any accident or injury, which are not
fully covered by insurance.   5.6   The Company has conducted and is conducting
its business in all respects in accordance with all applicable laws and
regulations, whether of the United Kingdom or elsewhere.   5.7   No power of
attorney given by the Company is in force.   5.8   There are no outstanding
authorities (express or implied) by which any person may enter into any contract
or commitment to do anything on behalf of the Company.   5.9   The Company is
not a party to, and its profits or financial position during the past three
years have not been affected by, any contract or arrangement which is not of an
entirely arm’s length nature   5.10   No unsatisfied judgement is outstanding
against the Company

14



--------------------------------------------------------------------------------



 



5.11   No distress execution or other process has been levied on any asset of
the Company nor so far as the Directors are aware has any person threatened any
such distress, execution or other process   5.12   The company does not have any
money owed to it by the Directors   6   Employment matters   6.1   The Company
is not bound nor accustomed to pay any moneys other than in respect of
remuneration, or emoluments of employment, or pension benefits, to, or for the
benefit of any employee of the Company.   6.2   There is no claim, demand or
liability outstanding or threatened ( nor so far as the Directors are aware any
circumstances, facts or events which may lead to any claim, demand or liability)
against the Company on the part of any person who has been or is an employee of
the Company   7   Asset matters   7.1   The Company owned at the Last Accounts
Date, and had good and marketable title to, all the assets included in the Last
Accounts   7.2   All the assets and undertakings of the Company which are of an
insurable nature, are, and have at all material times been, insured in amounts
representing their full replacement or reinstatement value against fire and
other risks normally insured against by persons carrying on the same business as
that carried on by it.   7.3   The Company is now, and has at all material times
been, adequately covered against accident, damage, injury, third party loss
(including product liability), loss of profits and other risks normally insured
against by persons carrying on the same business as that carried on by it.

15



--------------------------------------------------------------------------------



 



7.4   All insurances are currently in full force and effect, and so far as the
Directors are aware nothing has been done or omitted to be done which could make
any policy of insurance void or voidable, or which is likely to result in an
increase in premium.   7.5   No claim is outstanding, or may be made, under any
of the insurance policies and so far as the Directors are aware no circumstances
exist which are likely to give rise to a claim.   8   Intellectual Property  
8.1   Except where the copyright in original work has either been sold to or
given to a client or customer of the Company the Company owns all the relevant
intellectual property rights ( other than any third party software rights for
which the Company is duly licensed to use ) relating to products and services
provided by it or used by it in connection with its business   9   General
matters   9.1   All information given by the Vendors, to the purchaser relating
to the business, activities, affairs or assets or liabilities of the Company
was, when given, and is now accurate and comprehensive in all material respects

16



--------------------------------------------------------------------------------



 



Schedule 2

The Tax Covenant

1 Definitions

For the purposes of this Schedule the following words shall have the following
meanings:-

“Accounts” the Management Accounts of the Company for the period ended 31st
May 2005 and “Accounts Date” means 31st May 2005

“Accounts Relief” any Relief which, in preparing the Accounts, has been assumed
to be available and which has been (i) shown or taken into account as an asset
in the Accounts or (ii) taken into account in computing (and so reducing) any
provision for deferred tax which appears in the Accounts or has resulted in no
provision for deferred tax being shown in the Accounts;

“Event” any event act transaction action or omission (but excluding the disposal
of the Sale Shares under this agreement), any change in the residence of any
person for the purposes of Tax, the death or dissolution of any person, the
receipt or accrual of any income profits or gains, any distribution, any
transfer payment, loan or advance and any event which is deemed to have occurred
or is treated or regarded as having occurred for the purposes of Tax Legislation
;

“ICTA 1988” the Income and Corporation Taxes Act 1988;

“income profits or gains” includes income profits or gains (including capital
gains) of any description or from any source and income profits or gains which
are deemed to be earned accrued or received for the purposes of any Tax;

“loss” in relation to an Accounts Relief, the reduction modification claw-back
counter-action disallowance or failure to obtain that Accounts Relief and “lost”
shall be construed accordingly;

“New Relief” any Relief which arises:



(a)   as a result of any Event occurring after Completion; or

17



--------------------------------------------------------------------------------



 



(b)   in respect of any period commencing on or after Completion;

“Relevant Person” the Vendors and any person (except the Purchaser or the
Company):



(a)   who before Completion was a member of the same group of companies as the
Company for any Tax purpose (“Group Person”);   (b)   with whom, before
Completion the Company or the Vendors is connected ; or   (c)   any person who
stands or has stood in a direct or indirect relationship with the Company at any
time before Completion such that failure by that person at any time to pay Tax
could result in an assessment on the Company under section 767A or section 767AA
ICTA 1988;

“Relief” any loss relief allowance exemption set-off deduction credit right to
repayment or other relief available in relation to Tax or to the computation of
income profits or gains for the purposes of Tax;

“Tax”



(a)   all forms of taxes, duties, imposts and levies in the nature of taxes
whenever created or imposed but in the United Kingdom only including corporation
tax, advance corporation tax, income tax, any tax or amount equivalent to tax
required to be deducted or withheld from or accounted for in respect of any
payment, capital gains tax, any payment under section 601(2) ICTA 1988,
inheritance tax, value added tax, landfill tax, stamp duty, stamp duty reserve
tax, general or business rates, customs & excise duties, national insurance,
social security or similar contributions, and any other taxes levies charges or
imposts similar to or corresponding with or replaced by any of the above; and



(b)   all penalties fines charges surcharges and interest in relation to tax
within paragraph (a) or to any return or information required to be provided for
the purposes of any such tax;

18



--------------------------------------------------------------------------------



 



“Tax Authority” the Inland Revenue, H M Customs & Excise or other relevant
Authority (within the United Kingdom) involved in the assessment, collection or
administration of Tax;

“Tax Claim” any notice demand assessment letter or other document issued or
action taken by or on behalf of any Tax Authority (whether before, on or after
the date of this agreement) from which it appears that a Tax Liability is to be
or may come to be imposed on the Company or that the Company is liable or is
sought to be made liable to make any payment or increased or further payment to
that Tax Authority or is denied or is sought to be denied any Relief (in whole
or in part);

“Tax Legislation” any enactment, law or regulation providing for the imposition
of Tax;

“Tax Liability” a liability to make an actual payment of, or of an amount in
respect of Tax (whether or not that liability is also or alternatively a
liability of, or chargeable against or attributable to, any other person)



2   Vendors’s covenant   2.1   Subject to the provisions of clause 3 below
“Restriction of Vendors Liability”, the Vendors covenant with the Purchaser that
the Vendors will pay to the Purchaser an amount equal to:

2.1.1 In the event that the directors remuneration scheme that has been included
in the audited accounts for the year ended 30 June 2003, is not accepted by HM
Inspector of taxes, and additional corporation taxes arise thereon, the vendors
tax covenant is limited to returning to the purchaser the shares issued to them
as detailed in clause 3.2. There will be no financial covenant payable by the
vendors.



2.2   The vendors are not liable for any other taxes and no warranty or covenant
is given, except for the payment of Corporation Tax, PAYE and NI and VAT due
prior to the Completion date in the normal course of business. This excludes any
review of VAT by HM C & E , outside of the normal course of business.

19



--------------------------------------------------------------------------------



 



3   Restriction of Vendors’s liability   3.1   Notwithstanding anything
contained elsewhere in this Agreement the Tax Covenant contained in this
Schedule shall be qualified by the provisions of this clause 3.   3.2   The
liability of the Vendors in respect of any claim under the provisions of this
Schedule 2 shall be limited as follows:   3.2.1   The aggregate maximum
liability of the Vendors in respect of all and any claims under the provision of
this Schedule 2 shall in no event exceed returning to the purchaser the shares
issued to the vendors as stated in clause 3.2.   3.3   No claim under provisions
of this Schedule shall be deemed to have been made unless notice of such claim
was made in writing to the Vendors specifying in reasonable detail the substance
of the claim and the amount claimed.   3.4   Any claim in respect of which
notice shall have been given in accordance with clause 3.3 above shall be deemed
to have been irrevocably withdrawn and lapsed (not having been previously
settled or withdrawn) if proceedings in respect of such claim have not been
issued and served on the Vendors not later than the expiry of the period of
6 months after the date of such notice   3.5   Where the Purchaser is or is
likely to be entitled to recover from some other person any sum in respect of
any matter giving rise to a claim under the provisions of this Schedule then the
Purchaser shall procure that reasonable steps are taken to enforce such recovery
and if any sum is so recovered then either the amount payable by the Vendors in
respect of that claim shall be reduced by an amount equal to the amount so
recovered (less the reasonable costs and expenses of recovering it and any
taxation payable by the Purchasers as a result of its receipt) or (if an amount
shall already have been paid by any of the Vendors in respect of that claim)
there shall be repaid to the Vendors an amount

20



--------------------------------------------------------------------------------



 



    equal to the amount so recovered (less the reasonable costs and expenses of
its recovery and any taxation payable by the Purchaser as a result of its
receipt) or (if less) the amount of such payment   3.6   The Vendors shall have
no liability (or such liability shall be reduced) in respect of any claim under
the provisions of this Schedule:   3.6.1   If and to the extent that a provision
or reserve for or in respect of the liability or other matter giving rise to
such claim has been made in the audited accounts of the Company at any time  
3.6.2   If and to the extent that any contingency or other matters provided in
the accounts of the Company at any time have in the event been over-provided for
  3.6.3   If and to the extent that the same occurs or is increased as a result
of any change in legislation after the date of this Agreement (or any
legislation not in force at the date of this Agreement) which takes effect
retrospectively or the withdrawal after the date of this Agreement of any
published concession or published general practice previously made by the Inland
Revenue or other Taxation Authority   3.6.4   If and to the extent that such
claim occurs or is increased as a result of any increase in the rate of taxation
in force at the date of this Agreement   3.6.5   If and to the extent that any
claim occurs as a result of or is otherwise attributable to the Purchaser
disclaiming any part of the benefit of capital or other allowances against
taxation claimed or proposed to be claimed on or before the date of this
Agreement   3.6.6   If and to the extent that such a claim is attributable to
any voluntary act or omission of or transaction or arrangement carried out by
the Purchaser since the Accounts Date and before Completion otherwise than in
the ordinary course of business.

21



--------------------------------------------------------------------------------



 



3.7   The Vendors shall have no liability in respect of any claim under the
provisions of this Schedule to the extent that it arises out of the ordinary
course of business of the Company since the Accounts Date and before Completion
  3.8   The amount of any claim under the provisions of this Schedule shall take
into account the amount of any relief from Taxation arising by virtue of the
loss or damage in respect of which the claim was made   3.9   Nothing in this
clause 3 shall derogate from the Purchaser’s obligation to mitigate any loss
which it suffers in consequence of a breach of the Tax Covenant   3.10   The
Purchaser shall provide to the Vendors and its professional advisors reasonable
access to the Company’s premises and personnel and to any relevant assets
documents and records within their power possession or control for the purposes
of investigating the subject matter of any claim under the provisions of this
Schedule and enabling the Vendors to take such action as referred to in the next
clause below and shall allow the Vendors and their advisors acting reasonably to
take copies of any relevant documents or records   3.11   The Purchaser shall
allow the Vendors (using professional advisors nominated by the Vendors) acting
fairly and reasonably to take such action and institute and conduct such
proceedings on behalf of the Company and or the Purchaser as the Vendors may
request to dispute resist appeal compromise defend remedy or mitigate the
subject matter of any claim under the provisions of this Schedule and the
Vendors shall fully indemnify the Purchaser and the Company against all costs
and expenses incurred as a result of any action taken by the Vendors pursuant to
this clause   3.12   The Purchaser shall not admit liability in respect of or
compromise or settle the subject-matter of any claim under the provisions of
this Schedule without the prior written consent of the Vendors (such consent not
to be unreasonably refused or withheld)   3.13   The Vendors shall have no
liability under the provisions of this Schedule

22



--------------------------------------------------------------------------------



 



3.13.1   For any loss of relief or matter that arises out of the utilisation of
Tax Losses under the provisions of clause 6 of this Agreement “Tax Losses”   4  
No deductions or withholdings   4.1   Except only as may be required by law all
sums payable by the Company under this schedule shall be paid free and clear of
all deductions or withholdings.   4.2   If any deductions or withholdings are
required by law to be made from any payment under this schedule, the Vendors
shall pay the sum which will, after the deduction or withholding has been made,
leave the Purchaser with the same amount as it would have been entitled to
receive in the absence of any such requirement to make a deduction or
withholding.   5   Tax on payments   5.1   If any sum payable by the Vendors to
the Purchaser under this Schedule (including any sum payable under this
paragraph 6) is (or but for the availability of any Relief would be) subject to
a Tax Liability in the hands of the Purchaser the Vendors shall pay to the
Purchaser the sum which would have been required to be paid under paragraph 5.2
had that Tax Liability been a deduction or withholding from the sum payable by
the Vendors.

EXECUTION PAGE

EXECVUTED as a DEED by

The Vendors

Neil Pursell
In the presence of:

23



--------------------------------------------------------------------------------



 



James Reed
In the presence of:

Neil Proctor
In the presence of:

John Sumnall
In the presence of:

EXECUTED as a DEED by

TRICELL INC
ACTING BY:

24